Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 05/16/2022, wherein Claims 1, 5, 8, 14 and 17 were amended and claims 3, 4, 12, 13, 19 and 20 were cancelled. The drawing objection made in the previous office action has been withdrawn, in view of the new drawings. Pending Claims have been examined below. 
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1) have been considered but are moot because the claims have been amended and therefore a new ground of rejection is presented for claims previously rejected under 35 U.S.C. 102(a)(1), as detailed below.
In response to applicant's argument that Knopow presents a mop pad that is notably different than the claimed mop pad, e.g. having a different orientation than the claimed device in page 9, it is noted that the features upon which applicant relies i.e. limitations regarding orientation of the inserts; limitations regarding the inserts not contacting the sides of the mop; or specific features of the insert positioning and composition that would prevent lifting or curling as argued are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In page 10 Paragraph 3 applicant seems to argue that the insert disclosed in Knopow is not arranged at an end of the mop pad. The insert seems to be disclosed at an end of the mop pad see annotated Fig. 2b in the USC 103 rejection below. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details of the positioning of the insert with respect to the mop pad, e.g. the insert coming into contact with the edges of the mop pad) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument is not persuasive.
With respect to Applicant’s arguments, see Page 10-11 regarding Claims 2, 7 and 8-11 and 16, these claims are not allowable based on their dependence to the independent claim for at least the reasoning provided above.
Applicant seems to argue in page 11-13 regarding the 103 rejection of claim 4 and 13 (which is the subject matter added to claim 1 and 8) that there is no teaching in Knopow to adjust the insert size to provide adequate support for the mop pad. 

In response to applicant's arguments in page 10 that the Refences fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. The specifics of the insert being at “the end” of the mop pad (i.e. contacting an end, or being at a terminal end), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the References, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the References themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (27).  In this case, the argument that there is no teaching to adjust the insert size to 10-35% smaller than a width of the backing layer. Examiner acknowledges that Knopow does not disclose specific size ratios for the inserts, however Knopow Reference appears to suggest inserts sized smaller than a width of the backing layer (see Fig. 11). In light of what is shown in Knopow Fig. 11, inserts 235 appear to be close to the claimed size of being 10-35% smaller than a width of the backing layer or cleaning layer, it is shown that at least 2 inserts fit within a width of the backing layer (214 See Fig. 11). While the Examiner is not relying on the drawings per se, the information presented in the disclosure of the prior art appears to suggest something within the range as claimed.  Thus, it appears to suggest the size of each insert to be at least 1/2 or less than a width of the backing layer or cleaning layer as seen in Fig. 11. This suggestion close enough to stablish an obviousness case of Similar and Overlapping Ranges, Amounts, and Proportions per MPEP 2144.05; See Claim 1 U.S.C. 103 Rejection.  Therefore, the arguments are not persuasive.
In response to applicant's arguments in page 13 that the References fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. 230 is not at “a terminal end or other specific end of the mop pad), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument in page 13 regarding claim 5 and 14 rejection, applicant seems to argue that Rimer fails to cure the deficiencies of Knopow and does not include an insert member arranged at an end of the mop that is disposed because a backing layer and a cleaning layer where the backing layer is configured to couple with a mop head. The examiner respectfully notes that these features are not taught by Rimer, but by Knopow as detailed below. Rimer has been relied upon for teaching a dimension of a mop pad; in this case Rimer is used to teach a standard size for the mop pad and not for the argued limitation. Thus, the arguments are not persuasive.
With respect to Applicant’s arguments, see Page 13 regarding Claims 5 and 14, these claims are not allowable based on their dependence to the independent claim for at least the reasoning provided above.
In response to applicant's argument in page 14 regarding claim 6 and 15, applicant argues that McBride fails to cure the deficiencies of Knopow, the examiner respectfully notes that n this case Mcbride is used to teach the use of a microfiber layer and it not modifying the insert or other features as argued 
In response to applicant's arguments in page 15 that the presented prior art of Young on the rejection for claims 17-18 is nonanalogous art, it has been held that a prior art Reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the presented prior art of Young is in the field of applicant’s endeavor as it is related to floor mop systems and its accessories for cleaning (See Paragraph 1 of Young). Thus, the presented argument is not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-2, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow et al. (US20120145189A1; Hereinafter “Knowpow”).
Regarding claim 1, Knopow discloses a mop pad (FIG. 2B, FIG. 10-11, See 213 FIG. 15, Para. 50, 72-73) comprising:
a cleaning layer (212 FIG. 2B, Para. 72) configured to remove contaminants from a surface being cleaned (the cleaning layer 212 is capable of removing contaminants from a surface to be cleaned, Para. 72, 75); 
a backing layer (214 FIG. 2B, Para.72) coupled to the cleaning layer (the layers 212 and 214 are sealed about the periphery of the layers 212 and 214 to form an outer cover that defines a cavity between layers 212 and 214, Para. 72), the backing layer having a fastener (hook and loop attachment system, Para.74) configured to couple the backing layer to a mop head (attached to FIG. 15 291, the hook and loop attachment system attaching backing layer 214 of mop pad 213 to mop head 291, Para. 50, 74), and at least one insert member (at least one of FIG. 2B, 10-11, 230) coupled between at least one of the backing layer and the cleaning layer (FIG. 2B, 230 between 212 and 214, See Para. 72-73), the at least one insert member being arranged at an end of the mop pad (See Annotated Fig. 2B below Where the insert member 230 is arranged “at an end”). Knopow is silent to the at least one insert member specifically having a width 10% - 35% a width of the of the cleaning layer.
Knopow reference appears to suggest inserts sized smaller than a width of the cleaning layer in Fig. 11. In light of what is shown in Knopow Fig. 11, inserts 235 appear to be close to the claimed size of being 10-35% smaller than a width of the backing layer, it is shown that at least 2 inserts fit within a width of the cleaning layer (214 See Fig. 11). Thus, suggesting the size of each insert to be at least 1/2 or less than a width of the cleaning layer as seen in fig. 11, having the claim close the range of the claimed limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow to have the insert members having a width from 10% to 35% a width of the cleaning layer. As Knowpow presents at least 4 inserts (See Fig. 11) that fit within the width of the cleaning layer to produce self-heating steam distributed across the map pad and also teaches varying the cells within the mop pad (see e.g. Para. 79) according to particular needs. Thus, in order to provide a size for the material in an inner cavity of the mop pad corresponding to a desired heating effect promoted by an exothermic reaction of the material in the inner cavity when activated by water, a person one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the for the insert member width, and would have produced an expected outcome of having the insert members 10% - 35% a width of the of the cleaning layer, and would have therefore constituted an obvious variable range at the time of applicants' invention. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II). 
        
    PNG
    media_image1.png
    194
    432
    media_image1.png
    Greyscale

Regarding claim 2, Knopow as modified discloses the limitations of claim 1, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad  213 as shown in of FIG. 10, Para. 73) and a second insert member (a second of Ref 230 at a right side of pad  213 as shown in FIG. 10, Para. 73), the first insert member being arranged at a first end of the mop pad (a first of Ref 230 at a first, left side of pad  213 as shown in of FIG. 10, Para. 73), the second insert member being arranged at a second opposing end of the mop pad (a second of Ref 230 at a second, right side of pad 213 as shown in FIG. 10, Para. 73).
Regarding claim 7, Knopow discloses the limitations of claim 1, as listed above, and further discloses:
wherein the cleaning layer is made of cotton, polyester, textiles, foam, sponge, or a combination of the foregoing (cleaning layer FIG.2B 212 a polyester material is used, Para. 75).
Regarding claim 8, Knopow discloses a flat headed mop (flat headed mop shown in FIG. 15-16, Para. 103, 107, 111) comprising:
a pole (292, FIG. 15-16, Para. 103); 
a mop head (291, FIG. 15-16, Para. 103) pivotally coupled to an end of the pole (a bottom end of pole  292, where the mop head  291 pivots from the position of FIG. 15 to the position of FIG. 16 after actuation of the kickstand FIG. 15-16 See 288, Para. 103, 107, 111); 
and a mop pad (FIG. 2B, FIG. 10-11,  213, Para. 72-73) removably coupled to the mop head (attached to FIG. 15 See 291, the mop pad removably coupled to the mop head by a hook and loop attachment system, Para. 50, 74, 103-104), the mop pad comprising: 
a cleaning layer (FIG. 2B See 212, Para. 72) configured to remove contaminants from a surface being cleaned (the cleaning layer 212 is capable of removing contaminants from a surface to be cleaned, Para. 72, 75);  
a backing layer (FIG. 2B See 214, Para. 72) coupled to the cleaning layer (the layers 212 and 214 are sealed about the periphery of the layers 212 and  214 to form an outer cover that defines a cavity between layers  212 and  214, Para. 72), the backing layer having a fastener (hook and loop type attachment system, Para. 74) configured to couple the backing layer to a mop head (attached to FIG. 15 291, the hook and loop attachment system attaching backing layer 214 of mop pad  213 to mop head  291, Para. 50, 74), and
at least one insert member (at least one of FIG. 2B, 10-11, 230) coupled between at least one of the backing layer and the cleaning layer (FIG. 2B, See 230 between 212 and 214, Para. 72-73), the at least one insert member being arranged at an end of the mop pad (See Annotated Fig. 2B where the insert member 230 is arranged “at an end”). Knopow is silent to at least one insert member having a width 10% - 35% a width of the of the cleaning layer.
Knopow Reference appears to suggest inserts sized smaller than a width of the cleaning layer in Fig. 11. In light of what is shown in Knopow Fig. 11, inserts 235 appear to be close to the claimed size of being 10-35% smaller than a width of the backing layer, it is shown that at least 2 inserts fit within a width of the cleaning layer (214 See Fig. 11). Thus, suggesting the size of each insert to be at least 1/2 or less than a width of the cleaning layer as seen in fig. 11, having the claim close the range of the claimed limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow to have the insert members having a width from 10% to 35% a width of the cleaning layer. As Knowpow presents at least 4 inserts (See Fig. 11) that fit within the width of the cleaning layer to produce self-heating steam distributed across the map pad and also teaches varying the cells within the mop pad (see e.g. Para. 79) according to particular needs. Thus, in order to provide a size for the material in an inner cavity of the mop pad corresponding to a desired heating effect promoted by an exothermic reaction of the material in the inner cavity when activated by water, a person one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the for the insert member width, and would have produced an expected outcome of having the insert members 10% - 35% a width of the of the cleaning layer, and would have therefore constituted an obvious variable range at the time of applicants' invention. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II). 
Regarding claim 9, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the mop pad is coupled to the mop head by a hook and loop fastener (a hook or loop fastener of a hook and loop attachment system on backing layer 214 of the mop pad 213 corresponds to the other of hook or loop fastener of the hook and loop attachment system on the mop head 291, FIG. 2B, 10-11, 15-16, Para. 74, 104).
Regarding claim 10, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein a portion of the hook and loop fastener is arranged on the backing layer (a portion of the hook or loop fastener of the hook and loop attachment system that connects backing layer 214 of the mop pad  213 to the mop head 291) is arranged on the backing layer (FIG. 2B, 10-11,  214, Para. 74, 104).
Regarding claim 11, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad 213 as shown in of FIG. 10, Para. 73) and a second insert member (a second of Ref 230 at a right side of pad  213 as shown in FIG. 10, Para. 73), the first insert member being arranged at a first end of the mop pad (a first of Ref 230 at a first, left side of pad 213 as shown in of FIG. 10, Para. 73), the second insert member being arranged at a second opposing end of the mop pad (a second of Ref 230 at a second, right side of pad 213 as shown in FIG. 10, Para. 73).
Regarding claim 16, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the cleaning layer is made of cotton, polyester, textiles, foam, sponge, or a combination of the foregoing (cleaning layer FIG.2B 212 a polyester material is used, Para. 75).
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1; Hereinafter “Knopow”) in view of Rimer (US5836039A; Hereinafter “Rimer”).
Regarding claim 5, Knopow discloses the limitations of claim 1, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Para. 72-73), however does not explicitly disclose wherein the width of the at least one insert member is about 50 millimeters.
Rimer teaches a similar configuration (i.e. a mop pad holder containing a mop pad) including a particular dimension of the pad (length preferably 5-150 cm (50-15 mm), Rimer Column 5 lines 50-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a mop pad of a standard size in order to fit a mop pad holder, enabling a strong and stable attachment. 
The combined References of Knopow and Rimer teach the claimed invention, but are silent about the explicit width of the insert member being about 50 millimeters.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow and Rimer to include the specific width being about 50 millimeters because this appears to be within the size range of a mop pad (the length of the mop pad, corresponding to the widths of the inserts, is preferably 5-150 cm (50-15 mm), Rimer Column 5 lines 50-67) and distribution of inserts as taught by Knopow and Rimer  and since doing would provide a size for the material in an inner cavity of the mop pad that corresponds to a desired heating effect across the mop pad promoted by an exothermic reaction of the material in the inner cavity when activated by water. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B). It is also noted that the Applicant has not presented criticality for the specific value claimed. 
Regarding claim 14, Knopow discloses the limitations of claim 8, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Para. 72-73), however does not explicitly disclose wherein the width of the at least one insert member is about 50 millimeters.
Rimer teaches a similar configuration (i.e. a mop pad holder containing a mop pad) including a particular dimension of the pad (length preferably 5-150 cm (50-15 mm), Rimer Column 5 lines 50-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a mop pad of a standard size in order to fit a mop pad holder, enabling a strong and stable attachment.  
The combined prior art of Knopow and Rimer teach the claimed invention, but are silent about the explicit width of the insert member being about 50 millimeters.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow and Rimer to include the specific width being about 50 millimeters because this appears to be within the size range of a mop pad (the length of the mop pad, corresponding to the widths of the inserts, is preferably 5-150 cm (50-15 mm), Rimer Column 5 lines 50-67) and distribution of inserts as taught by Knopow and Rimer  and since doing would provide a size for the material in an inner cavity of the mop pad that corresponds to a desired heating effect across the mop pad promoted by an exothermic reaction of the material in the inner cavity when activated by water. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B). It is also noted that the Applicant has not presented criticality for the specific value claimed. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1; Hereinafter Knopow) in view of McBride Jr. et al. (US8990998B1; Hereinafter McBride).
Regarding claim 6, Knopow discloses the limitations of claim 1, as listed above, however does not disclose the cleaning layer is a microfiber layer.
McBride, however, discloses a similar configuration (i.e. a mop pad, FIG. 1 Ref. 30, made of polyester and containing micro-hooks and surface loops, Column 5 lines 1-12, lines 45-64) and:
 wherein the similar configuration (i.e., the cleaning layer, Ref. 34) is a microfiber layer (FIG. 2 Ref. 34, Column 5 lines 28-44, Column 6 lines 22-34)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the mop pad having a cleaning layer of Knopow with the mop pad having a cleaning layer specifically being a microfiber cleaning layer of McBride since microfiber structures are known to provide excellent cleaning due to the high surface area of the microfiber elements (see Col. 2, lines 1-6) thus providing improved cleaning action to loosen and collect any solid material (Column 6 lines 22-34), as taught by McBride.
Regarding claim 15, Knopow discloses the limitations of claim 8, as listed above, however does not disclose the cleaning layer is a microfiber layer.
McBride, however, discloses a similar configuration (i.e. a mop pad, FIG. 1 Ref. 30, including a cleaning layer made of polyester and containing micro-hooks and surface loops, Column 5 lines 1-12, lines 45-64) and:
 wherein the similar configuration (i.e., the cleaning layer, Ref. 34) is a microfiber layer (FIG. 2 Ref. 34, Column 5 lines 28-44, Column 6 lines 22-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the mop pad having a cleaning layer of Knopow with the mop pad having a cleaning layer specifically being a microfiber cleaning layer of McBride since microfiber structures are known to provide excellent cleaning due to the high surface area of the microfiber elements  (see Col. 2, lines 1-6) thus providing improved a cleaning action to loosen and collect any solid material (Column 6 lines 22-34), as taught by McBride.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1; Hereinafter Knopow) in view of Young (US2005086760A1; Hereinafter Young).
Regarding claim 17, Knopow discloses a surface cleaning system (the invention provides a method for cleaning and/or sanitizing and/or disinfecting a surface, Para. 24):
a mop (flat headed mop shown in FIG. 15-16, Para. 0103, 0107, 0111) having a pole (FIG. 15-16 Ref. 292, Para. 0103) and a mop head pivotally coupled to an end of the pole (a bottom end of pole Ref. 292, where the mop head Ref. 291 pivots from the position of FIG. 15 to the position of FIG. 16 after actuation of the kickstand FIG. 15-16 Ref. 288, Para. 0103, 0107, 0111), the mop further having a mop pad (FIG. 2B, FIG. 10-11, Ref. 213, Para. 72-73) removably coupled to the mop head (attached to FIG. 15 Ref. 291, the mop pad removably coupled to the mop head by a hook and loop attachment system, Para. 50, 74, 103-104), the mop pad comprising: 
a cleaning layer (FIG. 2B Ref. 212, Para. 72) configured to remove contaminants from a surface being cleaned (the cleaning layer Ref. 212 is capable of removing contaminants from a surface to be cleaned, Para. 72, 75);  
a backing layer (FIG. 2B Ref. 214, Para. 72) coupled to the cleaning layer (the layers Ref. 212 and Ref. 214 are sealed about the periphery of the layers Ref. 212 and Ref. 214 to form an outer cover that defines a cavity between layers Ref. 212 and Ref. 214, Para. 72), the backing layer having a fastener (hook and loop type attachment system, Para. 74) configured to couple the backing layer to a mop head (attached to FIG. 15 Ref. 291, the hook and loop attachment system attaching backing layer Ref. 214 of mop pad Ref. 213 to mop head Ref. 291, Para. 50, 74); and
at least one insert member (at least one of FIG. 2B, 10-11, Ref. 230) coupled between at least one of the backing layer and the cleaning layer (FIG. 2B, Ref. 230 between Ref. 212 and 214, Para. 72-73), the at least one insert member being arranged at an end of the mop pad (See Annotated Fig. 2B where the insert member 230 is arranged “at an end”).
Knopow discloses the use of the mop and mop pad with a bucket (Para. 84), however does not explicitly disclose a bucket assembly having a wringing assembly.
Young however, teaches a similar configuration (i.e. cleaning system with wringing bucket) having:
a bucket (Fig. 1-4 Ref. 1, Para. 16) assembly having a wringing assembly (FIG. 1-4 Ref. 2, Para. 16)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a bucket and wringing system in order to provide a multi-compartment cleaning bucket by which a mop used in the bucket is not exposed to dirty water (Para. 04), as taught by Young.
Regarding claim 18, Knopow, as modified, discloses the limitations of claim 17, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad Ref. 213 as shown in of FIG. 10, Para. 73 of Knopow) and a second insert member (a second of Ref 230 at a right side of pad Ref. 213 as shown in FIG. 10, Para. 73 of Knopow), the first insert member being arranged at a first end of the mop pad (a first of Ref 230 at a first, left side of pad Ref. 213 as shown in of FIG. 10, Para. 73 of Knopow), the second insert member being arranged at a second opposing end of the mop pad (a second of Ref 230 at a second, right side of pad Ref. 213 as shown in FIG. 10, Para. 73 of Knopow).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723